DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 9/9/2022 is acknowledged. Claims 1, 8, 14, and 16 have been amended. Claim 7 has been canceled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-6, 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8-10 of U.S. Patent No. 10615161 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claims 1-4 read on claim 1 of US 10615161 B2.
Claim 5 reads on claim 2 of US 10615161 B2.
Claim 5 reads on claim 2 of US 10615161 B2.
Claim 6 reads on claim 5 of US 10615161 B2.
Claim 8 is a broader version of claim 1 of US 10615161 B2.
Claims 9-11 read on claim 1 of US 10615161 B2.
Claim 12 reads on claim 2 of US 10615161 B2.
Claim 13 reads on claim 5 of US 10615161 B2.
Claim 14 reads on claim 8 of US 10615161 B2.
Claim 15 reads on claim 8 of US 10615161 B2 except that the anisotropic etch being reactive ion etching (RIE).  However, RIE is a typical anisotropic etch, particularly in forming trenches with vertical sidewall.  So it would be obvious for one of ordinary skill in the art to have used the RIE as the anisotropic etch for all the known benefits/advantages of RIE (such as high critical dimensions, high aspect ratio…).
Claim 16 is a broader version of claim 9 of US 10615161 B2.
Claim 17 reads on claim 10 of US 10615161 B2.
Claims 18-20 reads on claim 9 of US 10615161 B2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-9, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Holland (US 2015/0255548 A1) in view of Cantoro et al. (US 2015/0249087 A1) (hereinafter referred to as Cantoro) and Ito (US 2009/0302000 A1), and supported by Fronheiser et al. (US 9165837 B1) (hereinafter referred to as Fronheiser).
Regarding claim 1, Holland teaches a method (method embodiment in Fig. 7 of Holland.  This embodiment is an alternative to embodiment in Figs. 1-6, with the top surface 10’ of the base portion of the fin higher than the bottom surface of the STI 14.  So the method embodiment used includes the steps in Figs. 1-3, 7, then 5, 6 of Holland, in that order.  The two embodiments different in the height of the layers formed relative to that of the STI regions 14 before the formation of the gate structure but not different in the details of the materials) of reducing roughness in a fin structure comprising: 
forming a semiconductor material (III-V material 18 in Fig. 7) having a fin geometry with a first width (width of the layer 18).
But Holland does not teach that wherein a sidewall portion of the semiconductor material has a greater roughness than a central portion of the semiconductor material; and that the method comprising: forming a spacer component over the sidewall portion of the semiconductor material having the greater roughness; forming a masking structure over the central portion of the semiconductor material; and removing the spacer component and the sidewall portion of the semiconductor material using the masking structure as an etch mask to provide the fin structure having a second width that is less than the first width, wherein the fin structure has fin sidewalls that are substantially free of surface roughness caused by epitaxial grown of the semiconductor material. 
Fronheiser teaches that in a replacement fin process to form III-V material (Figs. 1A-1D of Fronheiser), the sidewalls of the sacrificial fins (101, 103) have a degree of roughness as a result of the etching process (column 1 lines 23-24 of Fronheiser).  This surface roughness is transferred to the STI regions (107 in Fig. 1B), and subsequently to the replacement fin structures (113, 115 in Fig. 1D) which are formed by epitaxial growth (column 1 lines 33-34 of Fronheiser).
The fin structure of Holland is formed by a fin replacement process similar to Fronheiser’s method (see Figs. 1-6 of Holland). The initial fin structure (10A in Fig. 1 of Holland) is formed by etching the substrate (10) and a dielectric material (14) is formed in the space surrounding each fin (as described in [0016] of Holland). Then the initial fin structure is removed (see Fig. 2 of Holland) and the replacement fin structure (20) is epitaxially grown into the trench created by the removal of the initial fin structure.  
Thus, the teaching of Fronheiser states that the sidewall portion of the semiconductor material (sidewall portions of channel material layer 20 in Fig. 7 of Holland, as defined above) of Holland have a first surface roughness caused by epitaxially growing the material abutting the dielectric material (14 in Fig. 4 of Holland).  Since this first surface roughness may be a few angstrom thick (column 1 line 27 of Fronheiser), and the first portion is defined to be about 1 nm thick, the central portion of the semiconductor material does not have this surface roughness..
But Holland does not teach that the method comprising: forming a spacer component over the sidewall portion of the semiconductor material having the greater roughness; forming a masking structure over the central portion of the semiconductor material; and removing the spacer component and the sidewall portion of the semiconductor material using the masking structure as an etch mask to provide the fin structure having a second width that is less than the first width, wherein the fin structure has fin sidewalls that are substantially free of surface roughness caused by epitaxial grown of the semiconductor material.
Cantoro teaches a method of forming a fin structure (method illustrated in Figs. 2A-2G of Cantoro).  The method comprises: forming a first semiconductor material (buffer pattern 121 in Fig. 2C of Cantoro) in a trench (111 in Fig. 2A) present in a dielectric material layer (110); forming a second semiconductor material (channel material 130 in Fig. 2C) on the upper surface of the first semiconductor; forming second spacer component (mask 140 in Fig. 2D); removing a first portion of the second semiconductor material (portion of the channel material 130 that is removed to form the second trenches 133 in Fig. 2D) with an etch process using a masking structure as an etch mask (the etch process described in [0073] of Cantoro) to provide a fin structure (fin-shaped channel patterns 131 in Fig. 2D) that is present on a base (the remaining portion of first semiconductor material 121 in Fig. 2D) of the first semiconductor material, wherein a second portion (fin-shaped channel patterns 131 is formed from the channel material 130) of the second semiconductor material remains to provide the fin structure.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the fin-shaped structure (131 in Fig. 2D of Cantoro) as disclosed by Cantoro in Holland’s method.  The advantage of Cantoro’s fin-shaped is that the channel surface width would be increased, which leads to an increase in current capacity for the same device. As a result, the two fin structures formed by Cantoro’s method have second width smaller than the initial first width.
As incorporated, channel material layer 130 is analogous to the channel material layer 20 of Holland; layer 121a/b of Cantoro is analogous of layer 18 of Holland.  The second portion of the second semiconductor material is identified as the portion of the channel material 130 in Cantoro that becomes the fin-shaped structure 131 in Fig. 2D of Cantoro.  This etching to form fin-shaped structure 131 also removes the sidewall portion with the greater roughness that results from epitaxial growth in contact with the dielectric sidewalls.  Furthermore, after this step, the STI regions 14 of Holland is recessed as shown in Fig. 5 of Holland.  At this stage, the interface of the fin structure (131 in Fig. 2D of Cantoro) is a lower surface that is above the upper surface (14B in Fig. 5 of Holland) of the dielectric material layer.  Also as a result of this etching, the fin structure would have fin sidewalls that are substantially free of surface roughness caused by epitaxial grown of the semiconductor material since this surface roughness has been removed.
But Holland in view of Cantoro does not teach that the method comprising: forming a spacer component over the sidewall portion of the semiconductor material having the greater roughness; forming a masking structure over the central portion of the semiconductor material; and removing the spacer component and the sidewall portion of the semiconductor material using the masking structure as an etch mask to provide the fin structure.  
Ito discloses a method of forming a mask pattern (Figs. 8A-9C of Ito).  The method comprises: forming a spacer component (layer 131 in Fig. 9B) on the sidewalls of a pattern (121) abutting the sidewalls of the pattern, and a masking structure (the sidewalls 211) is formed abutting the first spacer component; removing the spacer component (as shown in Fig. 9C, the pattern 121 and layer 131 are removed) and the pattern leaving behind the masking structure to function as an etch mask layer in subsequent etch (as shown in Fig. 9C).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the mask of Cantoro in Holland-Cantoro’s method using Ito’s two-component spacer.  The advantage of Ito’s method is that it enables a high level of control over the spacing and thickness of the fins by controlling the thickness of the spacer component.
As incorporated, one of ordinary skill in the art would recognize that the pattern 121 in Fig. 8A of Ito is analogous to the dielectric material layer (STI 14 in Fig. 7 of Holland) of Holland.  The masking structure 201 (Fig. 9C) of Ito is analogous to the mask 140 of Cantoro.
Regarding claim 2, Holland-Cantoro-Ito teaches all the limitations of the method of claim 1, and also teaches wherein the sidewall portion of the semiconductor material having the greater roughness results from epitaxial growth of the semiconductor material against a dielectric sidewall (as shown in Fig. 1A-1D of Fronheiser, the semiconductor material takes on the roughness from the sidewalls of the dielectric sidewall as it is grown in the trench).  
Regarding claim 5, Holland-Cantoro-Ito teaches all the limitations of the method of claim 1, and also teaches wherein the semiconductor material is a type III-V semiconductor material (as stated in [0028] of Holland).  
Regarding claim 6, Holland-Cantoro-Ito teaches all the limitations of the method of claim 1, and also teaches wherein the semiconductor material is a type III-V semiconductor material (as stated in [0028] of Holland) that is formed on a base semiconductor layer (fin portion 10A in Fig. 4A) that is composed of a type IV semiconductor (10A from substrate 10 is made of Si) having a different lattice dimension than the semiconductor material (Si and III-V materials have different lattice dimensions).  
Regarding claim 7, Holland-Cantoro-Ito teaches all the limitations of the method of claim 1, and also teaches wherein etching the semiconductor material using the spacer component as an etch mask comprises an anisotropic etch (as described in [0073] of Cantoro, the etching using the masking structure is anisotropic etch).   

Regarding claim 8, Holland teaches a method (method embodiment in Fig. 7 of Holland.  This embodiment is an alternative to embodiment in Figs. 1-6, with the top surface 10’ of the base portion of the fin higher than the bottom surface of the STI 14.  So the method embodiment used includes the steps in Figs. 1-3, 7, then 5, 6 of Holland, in that order.  The two embodiments different in the height of the layers formed relative to that of the STI regions 14 before the formation of the gate structure but not different in the details of the materials) of reducing roughness in epitaxially grown materials: 
epitaxially growing a semiconductor material (III-V materials 18 & 20 in Fig. 7), wherein a sidewall portion of the semiconductor material contacts a dielectric sidewall (sidewall of the STI region 14). 
But Holland does not teach that the sidewall portion of the semiconductor material having a greater roughness than a central portion of the semiconductor material that is not in contact with the dielectric sidewall; and the method further comprises: forming a spacer atop on the sidewall portion of the semiconductor material and abutting the dielectric sidewall; forming a masking structure over the central portion of the semiconductor material; removing the spacer to expose the sidewall portion of the semiconductor material; and etching the sidewall portion of the semiconductor material selectively to the mask, wherein etching the sidewall portion removes the semiconductor material having the greater roughness than the central portion of the semiconductor material, wherein the sidewall portion has a surface roughness caused by epitaxial grown of the semiconductor material.  
Fronheiser teaches that in a replacement fin process to form III-V material (Figs. 1A-1D of Fronheiser), the sidewalls of the sacrificial fins (101, 103) have a degree of roughness as a result of the etching process (column 1 lines 23-24 of Fronheiser).  This surface roughness is transferred to the STI regions (107 in Fig. 1B), and subsequently to the replacement fin structures (113, 115 in Fig. 1D) which are formed by epitaxial growth (column 1 lines 33-34 of Fronheiser).
The fin structure of Holland is formed by a fin replacement process similar to Fronheiser’s method (see Figs. 1-6 of Holland). The initial fin structure (10A in Fig. 1 of Holland) is formed by etching the substrate (10) and a dielectric material (14) is formed in the space surrounding each fin (as described in [0016] of Holland). Then the initial fin structure is removed (see Fig. 2 of Holland) and the replacement fin structure (20) is epitaxially grown into the trench created by the removal of the initial fin structure.  
Thus, the teaching of Fronheiser states that the sidewall portion of the semiconductor material (sidewall portions of channel material layer 20 in Fig. 7 of Holland, as defined above) of Holland have a first surface roughness caused by epitaxially growing the material abutting the dielectric material (14 in Fig. 4 of Holland).  Since this first surface roughness may be a few angstrom thick (column 1 line 27 of Fronheiser), and the sidewall portion is defined to be about 1 nm thick, the central portion of the semiconductor material does not have this surface roughness.
But Holland does not teach the method further comprises: forming a spacer atop on the sidewall portion of the semiconductor material and abutting the dielectric sidewall; forming a masking structure over the central portion of the semiconductor material; removing the spacer to expose the sidewall portion of the semiconductor material; and etching the sidewall portion of the semiconductor material selectively to the mask, wherein etching the sidewall portion removes the semiconductor material having the greater roughness than the central portion of the semiconductor material.  
Cantoro teaches a method of forming a fin structure (method illustrated in Figs. 2A-2G of Cantoro).  The method comprises: forming a first semiconductor material (buffer pattern 121 in Fig. 2C of Cantoro) in a trench (111 in Fig. 2A) present in a dielectric material layer (110); forming a second semiconductor material (channel material 130 in Fig. 2C) on the upper surface of the first semiconductor; forming second spacer component (mask 140 in Fig. 2D); removing a first portion of the second semiconductor material (portion of the channel material 130 that is removed to form the second trenches 133 in Fig. 2D) with an etch process using a masking structure (140) as an etch mask (the etch process described in [0073] of Cantoro) to provide a fin structure (fin-shaped channel patterns 131 in Fig. 2D) that is present on a base (the remaining portion of first semiconductor material 121 in Fig. 2D) of the first semiconductor material, wherein a second portion (fin-shaped channel patterns 131 is formed from the channel material 130) of the second semiconductor material remains to provide the fin structure.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the fin-shaped structure (131 in Fig. 2D of Cantoro) as disclosed by Cantoro in Holland’s method.  The advantage of Cantoro’s fin-shaped is that the channel surface width would be increased, which leads to an increase in current capacity for the same device. As a result, the two fin structures formed by Cantoro’s method have second width smaller than the initial first width.
As incorporated, channel material layer 130 is analogous to the channel material layer 20 of Holland; layer 121a/b of Cantoro is analogous of layer 18 of Holland.  The second portion of the second semiconductor material is identified as the portion of the channel material 130 in Cantoro that becomes the fin-shaped structure 131 in Fig. 2D of Cantoro.  This etching to form fin-shaped structure 131 also removes the sidewall portion with the greater roughness that results from epitaxial growth in contact with the dielectric sidewalls.  Furthermore, after this step, the STI regions 14 of Holland is recessed as shown in Fig. 5 of Holland.  At this stage, the interface of the fin structure (131 in Fig. 2D of Cantoro) is a lower surface that is above the upper surface (14B in Fig. 5 of Holland) of the dielectric material layer.  Also as a result of this etching, the fin structure would have fin sidewalls that are substantially free of surface roughness caused by epitaxial grown of the semiconductor material since this surface roughness has been removed.
But Holland in view of Cantoro does not teach the method further comprises: forming a spacer atop on the sidewall portion of the semiconductor material and abutting the dielectric sidewall; forming the masking structure over the central portion of the semiconductor material; removing the spacer to expose the sidewall portion of the semiconductor material; and etching the sidewall portion of the semiconductor material selectively to the mask, wherein etching the sidewall portion removes the semiconductor material having the greater roughness than the central portion of the semiconductor material.  
Ito discloses a method of forming a mask pattern (Figs. 8A-9C of Ito).  The method comprises: forming a spacer component (layer 131 in Fig. 9B) on the sidewalls of a pattern (121) abutting the sidewalls of the pattern, and a masking structure (the sidewalls 211) is formed abutting the first spacer component; removing the spacer component (as shown in Fig. 9C, the pattern 121 and layer 131 are removed) and the pattern leaving behind the masking structure to function as an etch mask layer in subsequent etch (as shown in Fig. 9C).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the mask of Cantoro in Holland-Cantoro’s method using Ito’s two-component spacer.  The advantage of Ito’s method is that it enables a high level of control over the spacing and thickness of the fins by controlling the thickness of the spacer component.
As incorporated, one of ordinary skill in the art would recognize that the pattern 121 in Fig. 8A of Ito is analogous to the dielectric material layer (STI 14 in Fig. 7 of Holland) of Holland.  The masking structure 201 (Fig. 9C) of Ito is analogous to the mask 140 of Cantoro.
Regarding claim 9, Holland-Cantoro-Ito teaches all the limitations of the method of claim 8, and also teaches wherein the sidewall portion of the semiconductor material having the greater roughness results from epitaxial growth of the semiconductor material against a dielectric sidewall (as shown in Fig. 1A-1D of Fronheiser, the semiconductor material takes on the roughness from the sidewalls of the dielectric sidewall as it is grown in the trench).  

Regarding claim 16, Holland teaches a method (method embodiment in Fig. 7 of Holland.  This embodiment is an alternative to embodiment in Figs. 1-6, with the top surface 10’ of the base portion of the fin higher than the bottom surface of the STI 14.  So the method embodiment used includes the steps in Figs. 1-3, 7, then 5, 6 of Holland, in that order.  The two embodiments different in the height of the layers formed relative to that of the STI regions 14 before the formation of the gate structure but not different in the details of the materials) of reducing roughness in a channel region of a semiconductor device fin structure comprising: 
YOR920151045US03 (1151-3)Page 28 of 30forming a semiconductor material (III-V materials 18 & 20 in Fig. 7) having a fin geometry with a first width (W1 in Fig. 2); and 
forming a gate structure (28 in Fig. 6 of Holland) on the channel region.  
But Holland does not teach that wherein a sidewall portion of the semiconductor material has a greater roughness than a central portion of the semiconductor material; and that the method further comprises: forming a spacer component over the sidewall portion of the semiconductor material having the greater roughness; forming a masking structure over the central portion of the semiconductor material; removing the spacer component and the sidewall portion of the semiconductor material using the masking structure as an etch mask to provide a channel region of the fin structure having a second width that is less than the first width.
Fronheiser teaches that in a replacement fin process to form III-V material (Figs. 1A-1D of Fronheiser), the sidewalls of the sacrificial fins (101, 103) have a degree of roughness as a result of the etching process (column 1 lines 23-24 of Fronheiser).  This surface roughness is transferred to the STI regions (107 in Fig. 1B), and subsequently to the replacement fin structures (113, 115 in Fig. 1D) which are formed by epitaxial growth (column 1 lines 33-34 of Fronheiser).
The fin structure of Holland is formed by a fin replacement process similar to Fronheiser’s method (see Figs. 1-6 of Holland). The initial fin structure (10A in Fig. 1 of Holland) is formed by etching the substrate (10) and a dielectric material (14) is formed in the space surrounding each fin (as described in [0016] of Holland). Then the initial fin structure is removed (see Fig. 2 of Holland) and the replacement fin structure (20) is epitaxially grown into the trench created by the removal of the initial fin structure.  
Thus, the teaching of Fronheiser states that the sidewall portion of the semiconductor material (sidewall portions of channel material layer 20 in Fig. 7 of Holland, as defined above) of Holland have a first surface roughness caused by epitaxially growing the material abutting the dielectric material (14 in Fig. 4 of Holland).  Since this first surface roughness may be a few angstrom thick (column 1 line 27 of Fronheiser), and the sidewall portion is defined to be about 1 nm thick, the central portion of the semiconductor material does not have this surface roughness.
But Holland does not teach that the method further comprises: forming a spacer component over the sidewall portion of the semiconductor material having the greater roughness; forming a masking structure over the central portion of the semiconductor material; removing the spacer component and the sidewall portion of the semiconductor material using the spacer component as an etch mask to provide a channel region of the fin structure having a second width that is less than the first width.
Cantoro teaches a method of forming a fin structure (method illustrated in Figs. 2A-2G of Cantoro).  The method comprises: forming a first semiconductor material (buffer pattern 121 in Fig. 2C of Cantoro) in a trench (111 in Fig. 2A) present in a dielectric material layer (110); forming a second semiconductor material (channel material 130 in Fig. 2C) on the upper surface of the first semiconductor; forming second spacer component (mask 140 in Fig. 2D); removing a first portion of the second semiconductor material (portion of the channel material 130 that is removed to form the second trenches 133 in Fig. 2D) with an etch process using a masking structure (140) as an etch mask (the etch process described in [0073] of Cantoro) to provide a fin structure (fin-shaped channel patterns 131 in Fig. 2D) that is present on a base (the remaining portion of first semiconductor material 121 in Fig. 2D) of the first semiconductor material, wherein a second portion (fin-shaped channel patterns 131 is formed from the channel material 130) of the second semiconductor material remains to provide the fin structure.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the fin-shaped structure (131 in Fig. 2D of Cantoro) as disclosed by Cantoro in Holland’s method.  The advantage of Cantoro’s fin-shaped is that the channel surface width would be increased, which leads to an increase in current capacity for the same device. As a result, the two fin structures formed by Cantoro’s method have second width smaller than the initial first width.
As incorporated, channel material layer 130 is analogous to the channel material layer 20 of Holland; layer 121a/b of Cantoro is analogous of layer 18 of Holland.  The second portion of the second semiconductor material is identified as the portion of the channel material 130 in Cantoro that becomes the fin-shaped structure 131 in Fig. 2D & 6 of Cantoro.  
But Holland in view of Cantoro does not teach that the method further comprises: forming a spacer component over the sidewall portion of the semiconductor material having the greater roughness; forming the masking structure over the central portion of the semiconductor material; removing the spacer component and the sidewall portion of the semiconductor material using the masking structure as an etch mask to provide a channel region of the fin structure.
Ito discloses a method of forming a mask pattern (Figs. 8A-9C of Ito).  The method comprises: forming a spacer component (layer 131 in Fig. 9B) on the sidewalls of a pattern (121) abutting the sidewalls of the pattern, and a masking structure (the sidewalls 211) is formed abutting the first spacer component; removing the spacer component (as shown in Fig. 9C, the pattern 121 and layer 131 are removed) and the pattern leaving behind the masking structure to function as an etch mask layer in subsequent etch (as shown in Fig. 9C).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the mask of Cantoro in Holland-Cantoro’s method using Ito’s two-component spacer.  The advantage of Ito’s method is that it enables a high level of control over the spacing and thickness of the fins by controlling the thickness of the spacer component.
As incorporated, one of ordinary skill in the art would recognize that the pattern 121 in Fig. 8A of Ito is analogous to the dielectric material layer (STI 14 in Fig. 7 of Holland) of Holland.  The masking structure 201 (Fig. 9C) of Ito is analogous to the mask 140 of Cantoro.
Regarding claim 17, Holland-Cantoro-Ito teaches all the limitations of the method of claim 16, and further comprising forming source and drain region on opposing sides of the gate structure (these are inherent component of finFET).  
Regarding claim 18, Holland-Cantoro-Ito teaches all the limitations of the method of claim 16, and also teaches wherein the sidewall portion of the semiconductor material having the greater roughness results from epitaxial growth of the semiconductor material against a dielectric sidewall (as shown in Fig. 1A-1D of Fronheiser, the semiconductor material takes on the roughness from the sidewalls of the dielectric sidewall as it is grown in the trench).  

Allowable Subject Matter
Claims 3-4, 10-15, and 19-20 would be allowable if rewritten to overcome the double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art of record does not disclose or fairly suggest a method of reducing roughness of a fin structure satisfying “wherein the dielectric sidewall is a sidewall of trench that is formed through a dielectric layer” along with other limitations of the claim 1.
Regarding claim 10, the prior art of record does not disclose or fairly suggest a method of reducing roughness in epitaxial grown materials satisfying “wherein the dielectric sidewall is a sidewall of trench that is formed through a dielectric layer” along with other limitations of the claim 8.  
Regarding claim 19, the prior art of record does not disclose or fairly suggest a method of reducing roughness in a channel region of a fin structure satisfying “wherein the dielectric sidewall is a sidewall of trench that is formed through a dielectric layer” along with other limitations of the claim 16. 
The prior art of record are Holland (US 2015/0255548 A1), Cantoro et al. (US 2015/0249087 A1), and Fronheiser et al. (US 9165837 B1).
Holland teaches a method of forming a fin structure (Figs. 1-7 of Holland) in which an initial fin is removed and replaced by an epitaxially grown III-V semiconductor material fin structure.  Cantoro teaches a method of forming a fin structure from epitaxial grown III-V semiconductor material (Figs. 2A-2G of Cantoro). The method includes: epitaxially grow III-V semiconductor materials in a dielectric trench (Figs. 2A-2C); etching sidewall portions of a larger fin structure to create smaller fins structures (Fig. 2D).  The combination of Holland and Cantoro would teach most of the method steps of the claim except the surface roughness feature.
Fronheiser teaches that roughness in a fin replacement process can be transferred to the final fin structure (see Fig. 1A-1D of Fronheiser). So it is expected that Holland-Cantoro’s larger fin structure (121-130 in Fig. 2C of Cantoro) would have some surface roughness.  This surface roughness is removed during the process of forming smaller fin structure (Fig. 2D of Cantoro).  
However, the claim language of “wherein the dielectric sidewall is a sidewall of trench that is formed through a dielectric layer” in the claims above implies that the starting structure is a dielectric layer, and the trench is formed by etching through this dielectric layer.  This is different than the method of Holland and Fronheiser where the initial structure is a fin, and the “dielectric sidewall” is formed by depositing dielectric material on this fin.  As such, the two processes are different.  There is no evidence in the prior art that when a dielectric structure is etched to form a trench, the surface roughness will be formed and these will transferred to the fin structure formed in the trench. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/Primary Examiner, Art Unit 2822